UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 VERN RAMON LOCKRIDGE,

               Plaintiff,

        v.                                               18-CV-816
                                                         DECISION AND ORDER
 THE BUFFALO POLICE,
 E-District and C-District,

 ALPHONSO WRIGHT
 C-District Patrol, and

 CARMEN MENZA,
 Chief E-District Patrol,

               Defendants.



       The pro se plaintiff, Vern Ramon Lockridge, has filed a complaint asserting

statutory claims under 42 U.S.C. §§ 1983 and 1986, Title VI of the Civil Rights Act of

1964, and the Safe Streets Act of 1968; he also has asserted a common law claim for

negligence under New York law. Docket Item 1. In addition, Lockridge has moved to

proceed in forma pauperis (that is, as someone who should have the prepayment of the

ordinary filing fee waived because he cannot afford it), Docket Item 3, he has asked the

Court to appoint counsel for him, Docket Item 4.

       Because Lockridge meets the statutory requirements to proceed in forma

pauperis under 28 U.S.C. § 1915(a), his request is granted. As a result, the Court has

screened the complaint under 28 U.S.C. § 1915(e). For the reasons that follow, the

complaint fails to state a claim on which relief may be granted, and this case will be

dismissed unless Lockridge files an amended complaint as directed below.
                                       DISCUSSION


I.     IN FORMA PAUPERIS

       A party seeking to bring a civil action in federal court ordinarily is required to pay

a $350 filing fee, 28 U.S.C. § 1914, and an additional administrative fee of $50. See

Wagoner v. Ciocca, 2016 WL 5720827, at *1 (W.D.N.Y. Sept. 30, 2016). But a litigant

may ask to avoid the payments by moving for leave to proceed in forma pauperis. See

28 U.S.C. § 1915(a)(1).

       The court evaluates a litigant's financial status to determine whether he or she is

eligible to proceed in forma pauperis under § 1915(a). 1 To be eligible, an applicant

must complete an affidavit demonstrating that he or she meets the requirements of

§ 1915(a). More specifically, applicants are not required to "demonstrate absolute

destitution," Potnick v. E. State Hosp., 701 F.2d 243, 244 (2d Cir. 1983), but must

establish that they cannot afford to pay for both the necessities of life and the costs of

litigation. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). Because

Lockridge meets the statutory requirements of 28 U.S.C. § 1915(a), Docket Item 3, he is

granted permission to proceed in forma pauperis. Therefore, under 28 U.S.C.

§ 1915(e)(2)(B), this Court screens the complaint.




       1 28 U.S.C. § 1915 addresses leave to proceed in forma pauperis. That section’s
requirement that "the prisoner" provide a statement of all assets that he or she
possesses does not preclude non-prisoners from proceeding in forma pauperis in
federal court. Floyd v. U.S. Postal Serv., 105 F.3d 274, 275-76 (6th Cir. 1997). "Only
prisoners, however, have the additional requirement of filing a prison trust account"
statement under 28 U.S.C. § 1915(a)(2). Id. at 277.



                                              2
II.    SCREENING THE COMPLAINT

       Section 1915 "provide[s] an efficient means by which a court can screen for and

dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)

(citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). Under § 1915, the court

“shall dismiss the case at any time if the court determines that [it] . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). "The settled rule is that 'a complaint should not be dismissed for failure

to state a claim unless it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.'" Flores v. S. Peru Copper

Corp., 343 F.3d 140, 148 (2d Cir. 2003) (quoting Conley v. Gibson, 355 U.S. 41, 45-46

(1957)). But leave to amend a complaint should be denied if any amendment would be

futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       In evaluating the complaint, the court must accept all the plaintiff’s factual

allegations as true and draw all inferences in the plaintiff's favor. See Larkin v. Savage,

318 F.3d 138, 139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d

Cir. 1999). "Specific facts are not necessary," and the plaintiff "need only 'give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.'"

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (internal quotation marks and citations omitted)).


       A.      The Complaint’s Allegations

       A liberal reading of the complaint here tells the following story.




                                                3
       On December 28, 2017, Lockridge called the Buffalo Police Department because

he “thought [he] heard a gunshot” and wanted assistance “due the condition [he] was

in.” Docket Item 1 at 7, 13. Between 9:30 and 10:00 pm, at the corner of French St.

and Kehr St., in Buffalo, N.Y., at least two Buffalo Police Officers encountered Lockridge

when they responded to the call in “several squad cars.” Id. at 7. Lockridge spoke with

defendants Alphonso Wright and Carmen Menza, two Buffalo Police Officers. Id. They

“did not display name tags, but started to question [him] about gunshots.” Id. Lockridge

had “no clue” about those gunshots, but the officers “approached [him] as a criminal”

and “show[ed] acts of annoyance toward [him].” Id.

       The “condition” Lockridge was in is unclear, but, presumably because of it, he

“begged the officers to take [him] into custody.” Id. Lockridge was carrying $30,000 in

cash, id. at 14, and the officers “replied that’s what you get for having that much money

on you.” Id. at 7.

       Lockridge left and “became frightened and paranoid.” Id. He “made it to

Genesee St. & Doat St., to the corner store to retrieve a cab to get a hotel.” Id. “While

at the store [he] was gathering [him]self together and a female in her late 20’s or mid

30’s assisted [him] with calling a cab because [he] couldn’t receive a signal from [his]

phone at [that] location.” Id. at 7-8. Lockridge “became vulnerable to her.” Id. at 8.

She asked him if she could come to his hotel and he “accepted her offer.”

       In the cab, on the way to the hotel, the woman told Lockridge that she needed to

stop on Wick Street off of Broadway Avenue. Id. at 8, 14. Once they arrived, “she went

into a house on the right hand side of the lock and went in the back yard.” Id. at 8.




                                             4
Lockridge had to urinate, so he told the cab driver to wait while he went into the same

yard to do so. Id.

       On the way back to the cab, it pulled away, and a “short Black male approached

[Lockridge] with a revolver stating to [him] give the money or I’ll kill you.” Id. 2 Lockridge

gave him “the money,” apparently $2,000, and “ran for [his] life,” but he tripped on his

shoelaces and his boot came off. Id. at 8-9.

       Lockridge made it to a store near the corner of Wick Street and Broadway

Avenue. Id. at 8. The store clerk called the police for him. Id. When the Buffalo Police

arrived, Lockridge told them what happened, and they requested paramedics. Id. The

police told Lockridge that a detective would follow up with him regarding the criminal

act, but he “never heard from any investigators since” the event occurred. Id.

       “If the Buffalo Police would have taken [Lockridge] into custody the robbery

would have never occurred.” Id. at 9.

       The Buffalo Police drafted a police report regarding the incident. Id. at 14. The

report summarizes the events as Lockridge described them. Id. But it falsely notes that

the woman who accompanied Lockridge in his cab “suggested that [Lockridge] buy

some weed” and that this was the purpose of the stop at Wick St. Id. at 6, 14. And the

report includes other unspecified false statements as well. Id. at 6.




       2 Lockridge told the police that “two men in dark clothing jumped toward him
displaying a handgun and robbed him of a large amount of money.” Docket Item 1 at
14.

                                              5
       B.      Analysis

               1.    Section 1983

            a. Due Process Duty to Protect

       “The Fourteenth Amendment to the United States Constitution provides that a

State shall not ‘deprive any person of life, liberty, or property, without due process of

law.’” Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 755 (2005) (quoting U.S.

Const. Amdt. 14, § 1). “In 42 U.S.C. § 1983, Congress has created a federal cause of

action for ‘the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws.’” Id. But “the so-called ‘substantive’ component of the Due

Process Clause does not ‘require the State to protect the life, liberty, and property of its

citizens against invasion by private actors.’” Id. (quoting DeShaney v. Winnebago Cty.

Dept. of Soc. Sevs., 489 U.S. 189, 195 (1989)).

       To state a procedural due process claim “for deprivation of property without due

process of law, a plaintiff must identify a property interest protected by the Due Process

Clause.” Harrington v. Cty. of Suffolk, 607 F.3d 31, 34 (2d Cir. 2010). “To have a

property interest in a benefit, a person clearly must have more than an abstract need or

desire and more than a unilateral expectation of it. He must, instead, have a legitimate

claim of entitlement to it.” Id. (quoting Castle Rock, 545 U.S. at 756). “Such

entitlements are not created by the Constitution but ‘rather, they are created and their

dimensions are defined by existing rules or understandings that stem from an

independent source such as state law.’” Id. (quoting Castle Rock, 545 U.S. at 756).

“Although the substantive interest derives from an independent source such as state

law, ‘federal constitutional law determines whether that interest rises to the level of a



                                             6
legitimate claim of entitlement protected by the Due Process Clause.’” Id. (quoting

Castle Rock, 545 U.S. at 757).

       “The Supreme Court has explained that ‘a benefit is not a protected entitlement if

government officials may grant or deny it in their discretion.’” Id. (quoting Castle Rock,

545 U.S. at 756). “[A] well established tradition of police discretion has long coexisted

with’ laws that apparently impose mandatory duties on police.” Id. (quoting Castle

Rock, 545 U.S. at 760). “Accordingly, the Court has declared that ‘the benefit that a

third party may receive from having someone else arrested for a crime generally does

not trigger protections under the Due Process Clause, neither in its procedural nor in its

‘substantive’ manifestations.’” Id. (quoting Castle Rock, 545 U.S. at 768).

       In light of those principles, Lockridge had no substantive due process right to be

protected by the police, nor did he have a protected property interest either (1) to have

been taken into custody by the police to prevent a possible future robbery or (2) to have

the police department investigate his robbery.

       “[T]he duty to investigate criminal acts (or possible criminal acts) almost always

involves a significant level of law enforcement discretion.” Id. at 35. “That discretion

precludes any ‘legitimate claim of entitlement’ to a police investigation.” Id. (quoting

Castle Rock, 545 U.S. at 756). And whatever discretion police officers have in

investigating criminal acts, they have at least as much discretion in deciding whether to

take someone into custody. Indeed, the police cannot take someone into custody

merely because that individual asks them to.

       For all those reasons, Lockridge’s duty-to-protect claim against the defendants is

legally insufficient to survive screening.



                                             7
           b. Equal Protection

       Lockridge also suggests that the defendants did not investigate his criminal

complaint “on the basis of [his] race, color, national origin, sex, and religion.” Docket

Item 1 at 6, 8-9.

       “[T]he Constitution prohibits selective enforcement of the law based on

considerations such as race.” Whren v. United States, 517 U.S. 806, 813 (1996). “To

show a violation of the Equal Protection Clause, [Lockridge] must prove that the

defendants’ actions had a discriminatory effect and were motivated by a discriminatory

purpose.” Chavez v. Ill. State Police, 251 F.3d 612, 635 (7th Cir. 2001). Lockridge

“may show that the [defendants] treated [him] differently than other similarly situated

individuals by naming such individuals or through the use of statistics.” Id. at 636. See

also Floyd v. City of New York, 959 F. Supp.2d 540, 661 (S.D.N.Y. 2013) (applying

Chavez “to establish an equal protection violation based on an intentionally

discriminatory application of a facially neutral policy”).

       Lockridge’s complaint indicates that he is an African-American. Docket Item 1 at

14. But he includes no factual allegations showing that any defendant was motivated by

his race or any other characteristic when deciding not to assist him or to investigate a

crime allegedly committed against him. Furthermore, he has not named other

individuals who were treated differently than he was, nor does he allege a class-based

statistical disparity between the treatment of his class and another class by the police

department.

       Therefore, Lockridge’s complaint fails to state a viable equal protection claim.

Nevertheless, because of his pro se status, Lockridge is given leave to amend his

complaint to clarify the basis of his equal protection claim. In any amended complaint,
                                               8
Lockridge should explain whether he believes the defendants intentionally discriminated

against him and, if so, how and why (that is, based on his race, national origin, or other

classification). Lockridge should plead any facts that give rise to or support his

suspicion. Finally, he should, to the extent possible, allege how the defendants’ treated

others similarly situated more favorably than they treated him.

          c. First Amendment Retaliation

       Lockridge suggests that the defendants did not investigate his criminal

complaint—at all or adequately—in “retaliation for [his] filing a complaint with DOJ or

participating in the investigation.” Docket Item 1 at 9 (emphasis in original).

       “A plaintiff asserting a First Amendment retaliation claim must establish that: (1)

his speech or conduct was protected by the First Amendment, (2) the defendant took an

adverse action against him; and (3) there was a causal connection between this

adverse action and the protected speech.” Matthews v. City of New York, 779 F.3d

167, 172 (2d Cir. 2015) (quoting Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267,

272 (2d Cir. 2011)).

       Although Lockridge has indicated that the defendants took an adverse action

against him by not investigating his criminal complaint about the person who robbed

him, his complaint fails to allege any facts that support the other two elements of a first

amendment retaliation claim. That is, his complaint fails to indicate whether and how he

engaged in speech or conduct protected by the First Amendment (for example, by filing

a complaint about a police officer or the police department). Nor does he allege any

causal connection between any speech or conduct and the adverse action taken

against him.



                                             9
       For that reason, the complaint fails to state a viable First Amendment retaliation

claim. Nevertheless, because of his pro se status, Lockridge is given leave to amend

his complaint to clarify the basis of his First Amendment retaliation claim, as indicated

above. In any amended complaint, Lockridge should clearly describe (1) his protected

speech or conduct and (2) the facts, if there are any, giving rise to the inference that the

defendant’s failures to act stemmed from his speech or conduct.

           d. Policy or Custom of the City of Buffalo or Buffalo Police Department

       Lockridge brings claims against Buffalo Police Officers Alphonso Wright and

Carmen Menza, presumably in their individual capacities. Docket Item 1 at 2. His

complaint also indicates, however, that he intended to state a claim against the Buffalo

Police Department itself, Docket Items 1 at 1 and 1-1, which is a municipal agency of

the City of Buffalo.

       A municipal agency “can be held liable under [§] 1983 if the deprivation of the

plaintiff’s rights under federal law is caused by a governmental custom, policy, or usage

of the municipality.” Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012).

“Official municipal policy includes the decisions of a government’s lawmakers, the acts

of its policymaking officials, and practices so persistent and widespread as to practically

have the force of law.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

       Thus, the acts of individual police officers “would justify liability of the municipality

if, for example, they were done pursuant to municipal policy, or were sufficiently

widespread and persistent to support a finding that they constituted a custom, policy, or

usage of which supervisory authorities must have been aware, or if a municipal custom,

policy, or usage would be inferred from evidence of deliberate indifference of

supervisory officials to such abuses.” Jones, 691 F.3d at 81. “A plaintiff alleging that
                                              10
she has been injured by the actions of a low-level municipal employee can establish

municipal liability by showing that a policymaking official ordered or ratified the

employee’s actions—either expressly or tacitly.” Id.

       The facts alleged in Lockridge’s complaint involve conduct of the two individual

defendants. There is no indication that any of their actions—even if the complaint

included additional facts sufficient to give rise to an equal protection or First Amendment

retaliation claim—could be imputed to the Buffalo Police Department or the City of

Buffalo. For that reason, Lockridge’s claims are dismissed as to the Buffalo Police

Department. Nevertheless, because of his pro se status, Lockridge is granted leave to

amend his complaint to allege facts, if there are any, that give rise to an reasonable

inference that the individual police officers acted pursuant to a policy or custom of the

Buffalo Police Department or the City of Buffalo or otherwise might give rise to a claim

for municipal liability as noted above.


              2.     Section 1986

       Lockridge also brings his claims under 42 U.S.C. § 1986. Docket Item 1 at 3, 7,

10. Section 1986 “provides a cause of action against anyone who ‘having knowledge

that any of the wrongs conspired to be done and mentioned in [§] 1985 are about to be

committed and having power to prevent or aid, neglects to do so.’” Mian v. Donaldson,

Lufkin & Jenrette Secs. Corp., 7 F.3d 1085, 1088 (2d Cir. 1993) (quoting Katz v.

Morgenthau, 709 F. Supp. 1219, 1236 (S.D.N.Y. 1989)). “Thus, a § 1986 claim must be

predicated upon a valid § 1985 claim.” Id.

       To state a claim under § 1985, a plaintiff must allege

       (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly,
       any person or class of persons of equal protection of the laws, or of equal

                                              11
       privileges and immunities under the laws; (3) an act in furtherance of the
       conspiracy; (4) whereby a person is either injured in his person or property
       or deprived of any right of a citizen of the United States.

Id. at 1087.

       Lockridge’s complaint is insufficient to state a § 1985 conspiracy claim and

therefore fails to state a § 1986 claim as well. For the purposes of screening, the police

officer’s failure to investigate his criminal complaint might be a sufficient injury to meet

the fourth element. But Lockridge’s complaint includes no factual allegations that

support the other three elements. Nevertheless, this Court cannot say that Lockridge is

incapable of alleging sufficient facts and circumstances to meet the requirements of a

§ 1985 or § 1986 claim. For that reason, and because of his pro se status, he is given

leave to amend his complaint to state a § 1986 claim in light of the above.


               3.    Title VI of the Civil Rights Act of 1964

       “Section 601 of Title VI [of the Civil Rights Act of 1964] bar[s] recipients of federal

funding from intentional invidious discrimination.” Abrahams v. MTA Long Island Bus,

644 F.3d 110, 117 (2d Cir. 2011). “[P]rivate individuals may sue to enforce § 601 of

Title VI and obtain both injunctive relief and damages.” Alexander v. Sandoval, 532

U.S. 275, 279 (2001). “Title VI itself directly reaches only instances of intentional

discrimination.” Id. at 281 (quoting Alexander v. Choate, 469 U.S. 287, 293 (1985)).

       For the same reasons that Lockridge has failed to state an equal protection

claim, he also has failed to state a claim that the defendants violated Title VI of the Civil

Rights Act of 1964. Again, however, because of his pro se status, Lockridge is given

leave to amend his complaint to clarify the basis of his Title VI claim. In any amended

complaint, he should indicate whether he believes the defendants intentionally


                                             12
discriminated against him, and if so, how and why they discriminated against him (that

is, because of his race, national origin, or other classification); he also should provide

any facts from the event that give rise to his suspicion. Finally, he should, to the extent

possible, allege how the defendants treated others similarly situated more favorably

than they treated him.


              4.     Safe Streets Act of 1968 Claim

       Lockridge also contends that the defendants’ conduct violated the Omnibus

Crime Control and Safe Streets Act of 1968 (the “Safe Streets Act”), 42 U.S.C. §

3789d(c) (now codified as 34 U.S.C. § 10228). Docket Item 1 at 8.

       32 U.S.C. § 10228(c)(1) provides that

       [n]o person in any State shall on the ground of race, color, religion, national
       origin, or sex be excluded from participation in, be denied the benefits of, or
       be subjected to discrimination under or denied employment in connection
       with any programs or activity funded in whole or in part with funds made
       available under this chapter.

       Even assuming that Lockridge was injured within the meaning of this section by

an entity funded by the Safe Streets Act, the complaint does not state a claim under this

provision for two reasons. The first is the same reason that the complaint fails to state

an equal protection claim: The complaint includes no factual allegations indicating that

any defendant was motivated by Lockridge’s race or any other characteristic.

Furthermore, Lockridge has not named other individuals who were treated differently

than he was, nor does he allege a class-based statistical disparity between the

treatment of his class and another class by the police department.

       Second, even if Lockridge had properly pleaded his allegations under 34 U.S.C.

§ 10228, such a civil action may only be brought “after exhaustion of administrative


                                             13
remedies.” See Id. § 10228(c)(4)(A). Because the complaint does not indicate that

Lockridge filed an administrative complaint “with the Office of Justice Programs or any

other administrative enforcement agency,” id., his claim must be dismissed. See Nash

v. City of Oakwood, Ohio, 541 F. Supp. 220, 223 (S.D. Ohio 1982) (dismissing Safe

Street Act discrimination claim for failure to exhaust administrative remedies).

       Nevertheless in light of his pro se status, Lockridge is given leave to file an

amended complaint addressing the deficiencies in his Safe Streets Act claim.


              5.     Negligence

       Finally, Lockridge contends that his injuries resulted from the negligence of “all

participating employees of the Buffalo Police Department.” Docket Item 1 at 6. “As a

general rule, a municipality may not be held liable for injuries resulting from a failure to

provide police protection.” Mastroianni v. Cty. Of Suffolk, 91 N.Y.2d 198, 203 (1997).

“However, [the New York Court of Appeals] ha[s] recognized potential liability stemming

from the presence of a ‘special relationship existing between the municipality and the

injured party.’” Id. (quoting Sorichetti v. City of New York, 65 N.Y.2d 461, 468 (1985)).

       The elements of this ‘special relationship’ are: (1) an assumption by the
       municipality, through promises or actions, of an affirmative duty to act on
       behalf of the party who was injured; (2) knowledge on the part of the
       municipality’s agents that inaction could lead to harm; (3) some form of
       direct contact between the municipality’s agents and the injured party; and
       (4) that party’s justifiable reliance on the municipality’s affirmative
       undertaking.

Cuffy v. City of New York, 69 N.Y.2d 255, 260 (1987).

       Lockridge’s complaint fails to allege facts to establish any special relationship.

Lockridge alleges that he was injured either (1) because he was not taken into custody

by the police to prevent a possible future robbery or (2) because of the police’s failure to


                                             14
investigate his robbery. Neither circumstance satisfies the elements of a special

relationship. Nevertheless, in light of his pro se status, Lockridge is given leave to

amend his complaint to clarify the basis of any special relationship he had with the

Buffalo Police. Because negligence is a state law claim, Lockridge also must state a

federal claim to maintain his state law claim for negligence under this Court’s

supplemental jurisdiction.


III.   MOTION TO APPOINT COUNSEL

       Lockridge also has asked the Court to appoint counsel for him. Docket Item 4.

Under 28 U.S.C. § 1915, “[t]he court may request an attorney to represent any person

unable to afford counsel.” “Broad discretion lies with the district judge in deciding

whether to appoint counsel pursuant to this provision.” Hodge v. Police Officers, 802

F.2d 58, 60 (2d Cir. 1986). In deciding whether to appoint counsel, courts should

consider “the merits of the indigent’s claim[,] ... the nature of the factual issues the claim

presents[, and] ... the plaintiff’s apparent ability to present the case.” Id. at 60-61. The

only facts this Court now has before it are those alleged in Lockridge’s complaint, which

has not sufficiently stated a claim upon which relief may be granted. Without a

complaint alleging facts upon which relief may be granted and without a response from

the defendants, the Court lacks a sufficient basis to appoint counsel.

       Additionally, “the language of the statute itself requires that the indigent be

unable to obtain counsel before appointment will even be considered.” Id. at 61. Thus,

“the indigent’s efforts to obtain counsel should be considered.” Id. Here, Lockridge

contends that he has “attempted to find [his] own attorney but has been unable to do so

because legal research of my own.” Docket Item 4. He also explained that the Court


                                             15
should grant his request to appoint him counsel because “the Buffalo Police didn’t fulfill

the[ir] call of duty and this case demonstrates how something so easy can become a

bad situation.” Id.

       Some attorneys may be willing to represent a client based on a contingency fee

arrangement—that is, the attorney may be willing to represent the plaintiff in exchange

for a percentage of the recovery he receives if his claim is successful.

       Because Lockridge’s request for appointment of counsel is premature, and

because his motion does not sufficiently explain his efforts to obtain counsel, the motion

to appoint counsel is denied without prejudice.


                                     CONCLUSION


       Lockridge has met the statutory requirements of 28 U.S.C. § 1915(a) and has

filed the required affidavit. The Court therefore grants his request to proceed in forma

pauperis.

       For the reasons stated above, however, none of his claims are legally sufficient

to proceed. Therefore, Lockridge’s due process duty-to-protect claim is dismissed with

prejudice; and his remaining claims will be dismissed unless, by May 24, 2019, he files

an amended complaint correcting the deficiencies noted above.


                                         ORDER


       IT HEREBY IS ORDERED that the plaintiff's motion to proceed in forma

pauperis, Docket Item 3, is GRANTED; and it is further

       ORDERED that Lockridge’s motion to appoint counsel, Docket Item 4, is

DENIED without prejudice; and it is further

                                              16
          ORDERED that Lockridge’s due process duty-to-protect claim is dismissed with

prejudice; and it is further

          ORDERED that Lockridge is granted leave to file an amended complaint that

addresses the shortcomings identified in this order no later than May 24, 2019; and it is

further

          ORDERED that if the plaintiff fails to file an amended complaint as directed

above by May 24, 2019, all claims against all defendants shall be dismissed with

prejudice without further order of the Court; and it is further

          ORDERED that if the event the complaint is dismissed because the plaintiff has

failed to file an amended complaint, this court hereby certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith, and leave

to appeal to the Court of Appeals as a poor person is denied. Coppedge v. United

States, 369 U.S. 438 (1962). Further requests to proceed on appeal as a poor person

should be directed, on motion, to the United States Court of Appeals for the Second

Circuit, in accordance with Rule 24 of the Federal Rules of Appellate Procedure.

          SO ORDERED.

Dated:          April 9, 2019
                Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              17
